Citation Nr: 0011196	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (ASHD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
January 1960 and from April 1960 to May 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

This case was remanded by the Board for further development 
in June 1997, and has since returned to the Board for further 
appellate review.  

The Board notes that while several rating decisions have 
characterized the issue on appeal as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for ASHD, the RO noted in a supplemental statement 
of the case (SSOC), issued in July 1994, that the initial 
claim for service connection for ASHD had never been 
finalized, and was, therefore, still open.  The Board agrees 
with this determination.  Thus, the Board has characterized 
the issue on appeal as entitlement to service connection for 
ASHD.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In May 1990 the veteran submitted an application for service 
connection of a heart disorder, contending that he was 
treated for the heart problem in 1973 at the 97th General 
Hospital in Frankfurt, Germany.  

There are essentially no service medical records after 
February 1972 covering the period of service through 
discharge in 1977.  There is no record of the separation or 
retirement examination.  

In an undated letter, the veteran reported that he was 
treated for a light heart attack in 1972 at "Babenhausen 
Disp," "Asschaffenburg Hosp.," and Frankfurt General 
Hospital.  

In June 1991 the RO noted that the service medical records 
were incomplete and directed that another request be made for 
all service medical records.  It also directed that the 
veteran be asked whether he had any copies of service medical 
records.  The record reflects that the veteran was asked and 
submitted his own copies of service medical records; however, 
these records essentially duplicate those service medical 
records already received.  

In August 1991 the RO requested complete service medical 
records to include the retirement examination.  It specified 
that records of treatment of a heart disorder in 1973 at the 
97th General Hospital in Frankfurt, Germany be located.  

In October 1991 the U.S. Army Reserve Personnel Center 
(ARPERCEN) responded that there were no additional service 
medical records, stating that medical records had been 
requested for the "above allegation."  

In October 1991 the RO sent a specific request to the 97th 
General Hospital for records of treatment of a heart 
condition in 1973.  In November 1991 an official from the 
97th General Hospital responded that no records were found 
for the veteran during the period in question, and further 
noted that records had been retired to St. Louis.  

In November 1991 the RO sent a request to the National 
Personnel Records Center (NPRC) requesting all available 
service medical records on the veteran; however, the period 
of service specified by the RO was only from March 1975 to 
May 1977.  Therefore, it did not include a request for 
service medical records during the period in question, 1972 
or 1973, when the heart attack allegedly occurred.  

In December 1991 the NPRC responded that it was unable to 
locate records in reply to the RO's request.  


In May 1992 the RO sent another request for the veteran's 
service medical records to ARPERCEN, and they responded that 
there were no additional records found on file.  

In the case at hand, the 97th General Hospital in Frankfurt 
indicated that the veteran's records were retired to St. 
Louis, thus indicating their possible location at the NPRC.  

The RO requested records from the NPRC but only did so for 
the periods between 1975 and 1977, which are dates subsequent 
to the veteran's reported alleged in-service heart attack 
(1972 or 1973).  

As the record indicates the possible presence of relevant 
service medical records at the NPRC that have not yet been 
specifically requested by the RO, this case is remanded for 
the RO to request such records.  

In August 1999 the Under Secretary for Benefits issued VBA 
Letter 20-99-60 in which it was stated, in pertinent part, 
that service medical records are to be requested in all 
cases, as these are records that are considered to be in VA 
custody.  See also Sims v. West, 11 Vet. App. 237 (1998).  

In light of the above, the case is remanded to the RO for the 
following:  

1.  The RO should attempt to confirm the 
existence of and locate any service 
records concerning the veteran's military 
service from 1972 to 1977.  

In particular, the RO should send a 
request for the veteran's service records 
(including his service medical records 
and any retirement or separation 
examinations) to the NPRC.  

The RO should request that this general 
search include a search for records 
pertaining to the veteran's reported 
treatment for a myocardial infarction or 
other heart problem between 1972 and 
1974.  The RO should attempt to locate 
and contact any other possible locations 
of these service medical records that 
have not already been contacted.  

The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to 
treatment of any heart problems 
immediately following his discharge from 
service in 1977 to 1990.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to service 
connection for ASHD based on all the 
evidence of record.  The RO should 
determine whether the claim is well-
grounded.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

